DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 03/22/2022. Claims 2 and 12 have been canceled. Claims 1, 3-11, and 13-20 are allowed via an examiner’s amendment.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2022 has been entered.
Response to Amendment/Arguments
The amendment filed 03/22/2022 has been entered. In light of the amendment filed 03/22/2022 and the examiner’s amendment presented in this Office action, the examiner agrees that the objections to the claims and drawings and the rejections of the claims under 35 U.S.C. 101 and 103 are overcome. Accordingly, these objections and rejections have been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Michael Hages on 04/20/2022.
The application has been amended as follows: 
Listing of Claims
(Currently Amended) A trailer detection system for a vehicle, comprising:
a radar system outputting object point location data to a rear of the vehicle;
a vehicle steering system; and
a controller receiving the object point location data from the radar system and:
during non-trailering driving of the vehicle, using the object point location data to detect objects by processing the object point location data at a first predetermined detection threshold configured to detect objects including cars and people with a 
in a trailer angle detection routine during trailering driving of the vehicle:
monitoring a position of an edge of a trailer relative to the vehicle by continuously processing the object point location data from the radar system at a second predetermined detection threshold lower than the first detection threshold and configured to detect trailer edges on surfaces open away from the vehicle to derive additional detection points relative to a number of points derived using the first threshold and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle;
correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point, at which the trailer is coupled with the vehicle, over successive radar scans on a continuous basis; and
controlling the steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to steer the vehicle along a backing path.

(Canceled)
(Currently Amended) The system of claim [[2]]1, wherein the backing path corresponds with a user-commanded curvature of the vehicle and trailer.

(Original) The system of claim 1, wherein the radar system includes a first radar unit
mounted on a rear of the vehicle.

(Original) The system of claim 4, wherein:
the first radar unit is mounted on a right side of the rear of the vehicle; and
the radar system further includes a second radar unit mounted on a left side of the rear of the vehicle.

(Original) The system of claim 5, wherein the controller:
detects points along the edge of the trailer using the first and second radar units;
establishes locations of the points within first and second coordinate systems associated respectively with the first and second radar units; and
uses the locations of the points within the first and second coordinate systems to establish locations for the points in a third coordinate system aligned with a hitch ball of the vehicle.

(Original) The system of claim 6, wherein at least the first and second coordinate systems are population grids.

(Original) The system of claim 1, wherein the controller correlates the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point by:
populating a first matrix of static object location points corresponding with the edge of the trailer relative to the vehicle when the angle is known to be zero;
continuing to receive the object point location data and determining the position of the edge of the trailer relative to the vehicle when the angle is not known to be zero and populating a second matrix of dynamic object location points corresponding with the edge of the trailer relative to the vehicle; and
using the first and second matrices to calculate a rotation matrix for the static rotation points to the dynamic rotation points.

(Original) The system of claim 8, wherein the rotation matrix is processed to derive the angle.

(Original) The system of claim 1, wherein the controller receives the object point location data and determines the position of the edge of the trailer relative to the vehicle and correlates the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle during forward driving at a vehicle speed of less than 10 miles per hour.

(Currently Amended) A method for determining a trailer position relative to a vehicle, comprising:
during non-trailering driving of the vehicle, receiving object point location data from a radar system useable at a first detection thresholdincluding cars and people; and 
in a trailer angle detection routine during trailering driving of the vehicle:
determining a position of an edge of the trailer relative to the vehicle by processing the object point location data from the radar system at a second detection threshold lower than the first detection threshold and configured to detect objects including portions of a trailer to derive additional detection points relative to a number of points derived using the first threshold and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle; 
correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point at which the trailer is coupled with the vehicle; and
controlling a steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to maintain the vehicle along a backing path.

(Canceled)

(Previously Presented) The method of claim 11, wherein:
receiving object point location data, determining the position of the edge of the trailer, and determining the angle of the trailer relative to the vehicle is initially carried out during an initial edge detection process during straight driving at a vehicle speed of less than 10 miles per hour; and
the initial edge detection process is completed prior to controlling a steering system of the vehicle to maintain the vehicle along a backing path.

(Original) The method of claim 13, wherein controlling the steering system of the vehicle to maintain the vehicle along the backing path also includes: 
receiving object point location data, determining the position of the edge of the trailer, and determining the angle of the trailer relative to the vehicle.

(Original) The method of claim 11, wherein:
receiving the object point location data from the radar system and determining the position of the edge of the trailer relative to the vehicle includes detecting points along the edge of the trailer using first and second radars in the radar system and determining locations of the points within first and second coordinate systems associated respectively with the first and second radars; and
correlating the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point includes using the locations of the points within the first and second coordinate systems to establish locations for the points in a third coordinate system aligned with a hitch ball of the vehicle and included in the coupling point.

(Original) The method of claim 11, wherein correlating the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point includes:
populating a first matrix of static object location points corresponding with the edge of the trailer relative to the vehicle when the angle is known to be zero;
continuing to receive the object point location data and determining the position of the edge of the trailer relative to the vehicle when the angle is not known to be zero and populating a second matrix of dynamic object location points corresponding with the edge of the trailer relative to the vehicle;
using the first and second matrices to calculate a rotation matrix for the static rotation points to the dynamic rotation points; and
processing the rotation matrix is to derive the angle.

(Currently Amended) A vehicle, comprising:
a radar system outputting object point location data to a rear of the vehicle; and
a controller:
receiving the object point location data and determining the position of an edge of the trailer relative to the vehicle by:
processing the object point location data from the radar system at a first detection threshold configured to detect objects including cars and people with a surface area open to the vehicle and determining, based on the processing, a number of detected points to be insufficient to detect an edge of the trailer; and
processing the object point location data from the radar system at a second detection threshold lower than the first threshold and configured to detect trailer edges on surfaces open away from the vehicle, and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle; and
correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point, at which the trailer is coupled with the vehicle, over successive radar scans on a continuous basis.

(Original) The vehicle of claim 17, further including a steering system, wherein:
the controller further controls the steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to maintain the vehicle along a backing path.

(Original) The vehicle of claim 17, wherein:
the radar system includes a first radar unit mounted on a right side of the rear of the vehicle and a second radar unit mounted on a left side of the rear of the vehicle; and
the controller:
detects points along the edge of the trailer using the first and second radars;
establishes locations of the points within first and second coordinate systems associated respectively with the first and second radars; and
uses the locations of the points within the first and second coordinate systems to establish locations for the points in a third coordinate system aligned with a hitch ball of the vehicle.

(Original) The vehicle of claim 17, wherein the controller correlates the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point by:
populating a first matrix of static object location points corresponding with the edge of the trailer relative to the vehicle when the angle is known to be zero;
continuing to receive the object point location data and determining the position of the edge of the trailer relative to the vehicle when the angle is not known to be zero and populating a second matrix of dynamic object location points corresponding with the edge of the trailer relative to the vehicle;
using the first and second matrices to calculate a rotation matrix for the static rotation points to the dynamic rotation points; and
processing the rotation matrix to derive the angle.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The closest prior art of record is Yu et al. (US 2019/0337344 A1), hereinafter Yu, in view of Kozak et al. (US 2018/0356214 A1), hereinafter Kozak, and further in view of Gesch et al. (US 10,529,238 B2), hereinafter Gesch.
Regarding claim 1:
	Yu discloses the following limitations:
“A trailer detection system for a vehicle, comprising: a radar system outputting object point location data to a rear of the vehicle.” (See at least Yu ¶¶ 7-8 and 28-30.)
“a vehicle steering system.” (See at least Yu ¶ 47: “The trajectory control module 420 updates the steering wheel angles based on the Ackermann angle calculation 422 and determines an updated steering wheel angle 424 for each one of the front wheels 112a, 112b to follow the path 500.”)
“and a controller receiving the object point location data from the radar system.” (See at least Yu ¶¶ 8, 25, 30, and 33.)
“and: during non-trailering driving of the vehicle, using the object point location data to detect objects.” (See at least Yu ¶¶ 2, 8, and 25.)
“and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle.” (See at least Yu ¶¶ 7 and 35-41.)
“correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point, at which the trailer is coupled with the vehicle, over successive radar scans on a continuous basis.” (See at least Yu ¶¶ 30, 33, 44, and FIG. 1C.)
“and controlling the steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to steer the vehicle along a backing path.” (See at least Yu ¶ 47.)
	The following limitations are not specifically disclosed by Yu, but are taught by Kozak:
“using the object point location data to detect objects by processing the object point location data at a first predetermined detection threshold configured to detect objects.” (See at least Kozak ¶ 16.)
“in a trailer angle detection routine during trailering driving of the vehicle: monitoring a position of an edge of a trailer relative to the vehicle by continuously processing the object point location data from the radar system at a second predetermined detection threshold lower than the first detection threshold and configured to detect trailer edges on surfaces open away from the vehicle to derive additional detection points relative to a number of points derived using the first threshold.” (See at least Kozak ¶¶ 14-16 and 40.)
The combination of Yu and Kozak does not disclose “a first predetermined detection threshold configured to detect objects including cars and people with a surface area open to the vehicle” and “a second predetermined detection threshold lower than the first detection threshold and configured to detect trailer edges on surfaces open away from the vehicle.” Gesch discloses a vehicle system that can use “side view mirror primary vehicle sensors 30” to detect objects including secondary vehicles and persons, and use “a trailer detection sensor 34” to detect a trailer (see at least Gesch col. 3 l. 32-col. 4 l. 2). However, the combination of Yu, Kozak, and Gesch does not teach to use first and second predetermined detection thresholds to detect the objects based on their surface area being open to the vehicle or open away from the vehicle. Therefore, none of the references in the prior art of record taken together or in combination discloses “a first predetermined detection threshold configured to detect objects including cars and people with a surface area open to the vehicle” and “a second predetermined detection threshold lower than the first detection threshold and configured to detect trailer edges on surfaces open away from the vehicle” as recited in claim 1.
	Regarding claim 11:
Yu discloses the following limitations:
“A method for determining a trailer position relative to a vehicle, comprising: during non-trailering driving of the vehicle, receiving object point location data from a radar system.” (See at least Yu ¶¶ 8, 25, 30, and 33.)
“and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle.” (See at least Yu ¶¶ 7 and 35-41.)
“correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point at which the trailer is coupled with the vehicle.” (See at least Yu ¶¶ 33, 44, and FIG. 1C.)
“and controlling a steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to maintain the vehicle along a backing path.” (See at least Yu ¶ 47.)
The following limitations are not specifically disclosed by Yu, but are taught by Kozak:
“receiving object point location data from a… system useable at a first detection threshold to detect objects.” (See at least Kozak ¶ 16.)
“and in a trailer angle detection routine during trailering driving of the vehicle: determining a position of an edge of the trailer relative to the vehicle by processing the object point location data from the radar system at a second detection threshold lower than the first detection threshold… to derive additional detection points relative to a number of points derived using the first threshold.” (See at least Kozak ¶¶ 14-16 and 40.)
The combination of Yu and Kozak does not disclose “a first detection threshold to detect objects including cars and people” and “a second detection threshold lower than the first detection threshold and configured to detect objects including portions of a trailer.” Gesch discloses a vehicle system that can use “side view mirror primary vehicle sensors 30” to detect objects including secondary vehicles and persons, and use “a trailer detection sensor 34” to detect a trailer (see at least Gesch col. 3 l. 32-col. 4 l. 2). However, the combination of Yu, Kozak, and Gesch does not teach to use first and second predetermined detection thresholds to detect the different types of objects. Therefore, none of the references in the prior art of record taken together or in combination discloses “a first detection threshold to detect objects including cars and people” and “a second detection threshold lower than the first detection threshold and configured to detect objects including portions of a trailer” as recited in claim 11.
Regarding claim 17:
Yu discloses the following limitations:
“A vehicle, comprising: a radar system outputting object point location data to a rear of the vehicle.” (See at least Yu ¶¶ 7-8 and 28-30.)
“and a controller: receiving the object point location data.” (See at least Yu ¶¶ 8, 25, and 33.)
“and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle.” (See at least Yu ¶¶ 7 and 35-41.)
“and correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point, at which the trailer is coupled with the vehicle, over successive radar scans on a continuous basis.” (See at least Yu ¶¶ 30, 33, 44, and FIG. 1C.)
The following limitations are not specifically disclosed by Yu, but are taught by Kozak:
“and determining the position of an edge of the trailer relative to the vehicle by: processing the object point location data from the radar system at a first detection threshold configured to detect objects… and determining, based on the processing, a number of detected points to be insufficient to detect an edge of the trailer.” (See at least Kozak ¶¶ 16, 23, and 44.)
“and processing the object point location data from the radar system at a second detection threshold lower than the first threshold.” (See at least Kozak ¶¶ 14-16 and 40.)
The combination of Yu and Kozak does not disclose “a first detection threshold configured to detect objects including cars and people with a surface area open to the vehicle” and “a second detection threshold lower than the first threshold and configured to detect trailer edges on surfaces open away from the vehicle.” Gesch discloses a vehicle system that can use “side view mirror primary vehicle sensors 30” to detect objects including secondary vehicles and persons, and use “a trailer detection sensor 34” to detect a trailer (see at least Gesch col. 3 l. 32-col. 4 l. 2). However, the combination of Yu, Kozak, and Gesch does not teach to use first and second predetermined detection thresholds to detect the objects based on their surface area being open to the vehicle or open away from the vehicle. Therefore, none of the references in the prior art of record taken together or in combination discloses “a first detection threshold configured to detect objects including cars and people with a surface area open to the vehicle” and “a second detection threshold lower than the first threshold and configured to detect trailer edges on surfaces open away from the vehicle” as recited in claim 17.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/M.R.H./Examiner, Art Unit 3662